[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission


 
PARTICIPATION AGREEMENT
 
THIS AGREEMENT made and entered into this 6th of April 2009, by and between


ARCHER EXPLORATION, INC.
1701 Westwind Dr. Suite #125
Bakersfield, CA 93301
A Nevada corporation, hereinafter called "Operator," and
 
AMERICAN PETRO-HUNTER, INC.
1694 Falmouth Road, Suite 123
Centerville, MA 02632
 
 
A Massachusetts corporation, hereinafter called "Participant"
 
WITNESSETH:
 
WHEREAS Archer has acquired all right, title and interest to the [*] (the
Prospect") and the land, geological and geophysical information and data used to
develop the concept of the Prospect. In addition, Archer is the owner of oil and
gas leases (hereinafter referred to as "said leases") totaling [*], as more
fully described in Exhibit "A-4" to Exhibit "C" of this Agreement covering and
embracing the lands (hereinafter referred to as "said lands") in the Area of
Mutual Interest (hereinafter referred to as the "AMI"), shown on the attached
Exhibit "A" and described as follows:
 
[*]
 
Pursuant to this Participation Agreement, Archer will make a portion of its
working interest in the [*] available to the Participants. Each Participant
shall be obligated to pay its proportional share of the acquisition costs,
including the anticipated oil and gas lease acquisition costs, which costs are
deemed paid in full with the consideration tendered with this Agreement,
together with the drilling and completing costs of the Test Well provided for in
the attached Operating Agreement; estimates of these costs are set out in the
"Authorization For Expenditure" attached hereto as Exhibit "B" in this
Participation Agreement.
 
WHEREAS Participant desires to earn an assignment of Twenty-Five Percent of One
Hundred Percent (25% of 100%) Archer's leasehold working interest in said lands
and the AMI for the consideration of $200,000.00, on conditions hereinafter set
forth:
 
 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
1.           For the purposes of this Agreement, the following definitions
and/or interpretations shall apply:
 
(a)  Initial Test Well is a well drilled to sufficient depth to test for the
presence of oil or gas on a given property within the AMI.
 
(b)  A Completed Well is a well which has been fully equipped for the taking of
production, through and including the tanks for an oil well and through and
including the Christmas tree for gas.
 
(c)  Paying quantities means a quantity (in the judgment of a reasonable and
prudent operator) of oil, gas (including any gaseous hydrocarbons produced with
oil) and/or gas (including any liquid hydrocarbons produced with gas) sufficient
to repay, with a reasonable profit, the cost and expense of operating the well.
 
(d)  Contract depth is a depth sufficient to fully test the [*], whichever is
first encountered. This depth is an estimated distance, which will be actually
determined based on results of the seismic study to be conducted per Section 2
below.
 
(e)  A Dry Hole is a well drilled to contract depth that is plugged and
abandoned as being incapable of commercial production.
 
(f)  Term of Agreement is as long as operations are being conducted on the
leased lands or until terminated under a provision of this Agreement.
 
(g)  Net Revenue is that revenue derived from the sale of hydrocarbons from the
oil/gas well after costs associated with the production of the same as described
in the COPAS Agreement, which is attached to the Operating Agreement, have been
deducted.
 
(h)  Seismic Survey shall mean the acquisition of additional Seismic Data over
the Prospect area, either 2D or 3D as determined by Operator, and the processing
of the data acquired.
 
(i)  Prospect is the land, geological and geophysical information and data used
to develop the concept to locate and extract hydrocarbons from the lands within
an A M I.
 
(j)  Earning shall mean that the Participant has paid its entry fee and pro rata
share of all costs of the operations in connection with the Prospect up to and
including the completion of the initial Test Well. (k) Participant assignment of
Interest shall mean any action or attempted action by Participant that would or
could result in a change in the name of the entity holding title to or
exercising control over Participant's right, title or interest in and to the
Prospect. Further, any action resulting in a change of ownership, or control of
ownership of Participant, including but not limited to a change from private to
public ownership, shall be deemed an assignment or attempt to assign, as
contemplated under this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
 
2.           Participant hereby agrees to (i) pay for, acquire, assume and be
responsible for its undivided share of Archer's rights, interests and
obligations under and pursuant to the acquisition and operation of the Prospect
and (ii) abide and be bound by each and all of the terms and provisions of any
oil and gas leases, acquired by Archer, the costs thereof and (iii) the
exploration and development costs of the [*], including seismic study and the
drilling and testing of the initial Test Well on said prospect. In general, each
Participant will be responsible for their pro rata share of the cost of the
Prospect, which shall include the completion of the initial Test Well, and will
thereby earn and own an undivided working interest in the applicable leases
proportionate to their participation interest hereunder, that being Twenty-Five
Percent of One Hundred Percent (25% of 100%) of the working interest.
 
By the consideration tendered with this Agreement, Participant shall be deemed
to have paid its pro rata share of all fees and costs of the Prospect, including
land acquisition and seismic, up to the drilling of the Initial Test Well. Not
included in this amount are delay rental payments for leases previously acquired
or the cost of drilling and completing the Initial Test Well. Cash calls may be
made by Operator from time to time for delay rental payments.
 
Operator will issue a cash call for Participant's pro rata share of the cost of
drilling the Initial Test Well sufficiently in advance of the drilling of the
Initial Test Well to insure that all funds are collected by Operator prior to
the signing of a drilling contract for drilling rig. Additional cash calls in
connection with the drilling and completion of the Initial Test Well shall be
made as set forth in this Agreement and in the Operating Agreement, as
appropriate.


3.           Pursuant to this Participation Agreement and the Operating
Agreement attached hereto as Exhibit "C", Archer, or its assigns, shall serve as
Operator for the Prospect. All operations will be conducted under the terms and
conditions of the said Participation Agreement, or the Operating Agreement which
names Archer, or its assigns, as Operator, as appropriate. Except as provided
for in Paragraph 4 below, each Participant(s) hereunder agrees to abide by the
decision of the majority in interest of Participants as to all elections under
the Operating Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

4.           Commencing with the signing of this Participation Agreement,
Operator shall perform such tasks necessary to develop the Prospect with the
goal of drilling and completing the Initial Test Well for the production of
Hydrocarbons from the lands in the AML Participant and Operator agree to the
terms and conditions of Section 5 below, which specifies how the duties are to
be performed by Operator prior to the commencement of actual drilling
operations. Nothing in this Agreement precludes the cessation of all activities
in connection with this Prospect in the event that the Operator's recommendation
drawn from the Seismic Study results in the agreement of Participant and
Operator that the Initial Test Well will not produce hydrocarbons in paying
quantities_ In which case, the Participant will be deemed not to have earned and
the Parties to this Agreement shall have no further obligations to each other.
Participant understands that Operator's recommendation is only its best
assessment of the Seismic Data and is no guarantee of the presence or absence of
hydrocarbons under the leased lands.


All AFEs and elections attached thereto are due and payable at the Office of
Operator, no later than close of business on the fifteenth (15th) calendar day
following the Participant(s) receipt of the AFE. If that date falls on a
Saturday, Sunday, or recognized holiday, the next calendar day will be used,
unless there is a rig on site, in which case Participant has twenty-four (24)
hours to notify Operator of its election. Participant(s) agrees to pay its pro
rata share of costs on a given AFE, even if the total cost exceeds that shown on
the AFE. Failure to timely pay ANY AFE shall be deemed to be an election not to
participate in the [*].


Subsequent to earning, Participant(s) shall have the right to independently
exercise its "non-consent" rights, under the terms and conditions set forth in
the Operating Agreement with respect to any operation for which Particpant(s)
has the right to exercise non-consent rights under the Operating Agreement. Upon
proposing or receipt of a proposal under the provisions of Articles VI,
Paragraph B., 1., of the Operating Agreement, Operator shall immediately give
the written notice set forth in said Article VI, Paragraph B., 1., of the
Operating Agreement to the Participant hereunder. The Participant shall have
fifteen (15) days within which to notify Operator whether or not they wish to
participate in the cost of the proposed operation, unless there is a rig on
site, in which case Participant shall have twenty-four (24) hours to notify
Operator of its election. Failure to timely notify Operator of its election
shall constitute an election not to proceed in accordance with the proposed
operation but to go "Non-Consent" per the terms of Article VI, Paragraph B., 2.
of the Operating Agreement. Any Participant electing not to participate pursuant
to this non-consent provision shall suffer forfeiture of any and all right,
title and interest in the [*]. If a Participant goes non-consent on any
operation subsequent to hook-up of the Initial Test Well, it shall retain the
interest previously earned.


Notwithstanding any other provision of this Agreement, in no event shall the
Participant be entitled to participate on a "non-consent" basis with respect to
the Initial Test Well as set forth in the AFE and in Article VI, of the
Operating Agreement or any subsequent operations.


 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

 
Any election, by Participant, not to participate prior to earning, whether by
formal notice or by failure to elect and/or to timely pay, shall result in the
forfeiture of any and all of Participant's right title and interest in the Hetch
Prospect.
 
5.           Operator's duties shall be:
 
(a)          [*]
 
(b)          to conduct a study of the Seismic Data and issue a report of its
findings to the Participant.
 
(c)          to report to Participant a recommendation as to the suitability of
the Prospect for the drilling of a Test Well, the location and depth of same.
 
(d)          [*]
 
(e)          to maintain leases held and acquired by paying rentals and
extending terms, where necessary. During the term of this Agreement the Operator
shall keep the said leases free and clear from all liens.
 
(f)          to issue AFEs and Cash Calls to fund operations.
 
(g)          to drill, with Participant’s participation, the Initial Test Well
on lands within the AMI.
 
(h)          to operate the production of any hydrocarbons found on the Leased
Lands from the Initial Test Well and/or any follow up wells under the terms and
provisions of the Joint Operating Agreement.
 
6.             (a)          If it is determined by Operator, based upon its
analysis of the Seismic Data, that there is a probability of the Initial Test
Well producing in paying quantities, [*], or a date mutually acceptable to both
parties, at a location mutually acceptable between Operator and Participant,
initially presumed to be located in [*]. Should Operator and Participant
disagree, Participant shall not unreasonably withhold its consent to Operator's
proposal.  Thereafter Operator shall diligently and continuously prosecute the
drilling of said test well in a proper and workmanlike manner to contract depth.
Operator shall furnish Participant with copies of daily drilling reports as well
as copies of all logs. Participant shall have on-site access to all operations
on the subject lands. Participant's access shall be at its sole risk.
 
 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

(b)           In the event any well provided for herein is lost for any reason
prior to being drilled to contract depth, or Operator has encountered during the
drilling of any well mechanical difficulty or formation or condition which would
render further drilling impractical or impossible, Operator shall plug and
abandon such well and thereafter commence a substitute well at a mutually agreed
location within forty-five (45) days after cessation of Operators drilling
operations in the prior well, or at a time mutually agreed between Operator and
Participant. In the event of a disagreement, Participant shall not unreasonably
withhold its consent in these matters. Any substitute well drilled hereunder
shall be drilled subject to the same terms and conditions and to the same depth
as provided for the well so lost or abandoned. Any reference herein or hereafter
made to the test well shall be deemed to be a reference to any substitute well
or wells which may be drilled there for.


(c)           In the event the test well, or substitute well there for is
abandoned after reaching contract depth due to the well being incapable of
producing oil and/or gas in paying quantities, Operator shall have the right to
commence a second test well within ninety (90) days after abandonment of the
test well, or at a time mutually agreed between the Operator and Participant, at
a location mutually acceptable between Operator and Participant. In the event of
a disagreement, Participant shall not unreasonably withhold its consent in these
matters. Once consent (election to participate) is given, Operator shall
diligently and continuously prosecute the drilling of the second test well in a
proper and workmanlike manner to contract depth and complete said test well
within 45 days from the date of commencement.


(d)           By the performance of the covenants and conditions hereof and upon
completion of the test well as a producer of oil and/or gas in paying quantities
and in accordance with the terms and conditions hereof, Participant shall earn
and receive within fifteen (15) days thereof an interest in said lands as
follows:


(1)           An assignment of twenty-five percent of One Hundred Percent (25%
of 100%) of Archer's working interest in the AMI. The assignment to Participant
from Operator shall be subject to an overriding royalty being the difference
between lessor royalty and twenty five percent (25.0%). Archer covenants and
agrees to deliver to Operator no less than a seventy-five percent (75.0%) net
revenue interest.


(2)           In addition, any new leasehold interest acquired within the AMI
during the term hereof by Operator shall be subject to said overriding royalty
interest reserved by Operator, being the difference between lessor royalty and
twenty five percent (25.0%). All information acquired in the drilling of any
well by Operator in the AMI shall be furnished to Participant(s) in a timely
manner and at no cost to Participant(s).


 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
 
(3)        Within three-hundred and sixty-five (365) days from and after the
date of the commencement of production of oil or gas in paying quantities in the
test well, or at a time mutually agreed between the Operator and Participant(s),
Operator shall have the right to commence drilling operations of the next well.
Operations for drilling of each successor well thereafter may commence within
three-hundred and sixty-five (365) days from and after the cessation of drilling
operations in the preceding well, or at a time mutually agreed between the
Operator and Participant(s), until the leased land has been fully developed. As
used in this paragraph, the term "cessation of drilling operations" shall not
include a temporary stoppage of drilling operations in the same well, nor to a
stoppage of longer duration for such purposes where such stoppage is approved in
writing by Operator. In the event of a disagreement, Participant(s) shall not
unreasonably withhold its consent in these matters. This Section of the
Participation Agreement is subject to the terms and conditions of the Leases
held in the AMI. In. the case of any conflict between the two, the requirements
of the Leases shall prevail.
 
7.           Operator shall have the right to contract out for services and
assign duties to qualified entities in the performance of its obligations under
this Agreement.


8.           Participant shall be responsible for the timely payment of its
proportionate share of any and all expenses in connection with the Prospect,
including but not limited to the drilling and completion of the Initial Test
Well.


9.           Each party hereto shall be liable and responsible for and shall
indemnify and hold the other harmless (including costs and attorney's fees) from
and against any claim or actions following injury to, illness or death of any
person and any loss or damage to any property occurring in connection with the
performance or non­performance of this agreement only to the extent of its own
negligence and that of its agents, servants, employees and contractors.


10.           The Initial Test Well shall be drilled subject to the terms and
conditions of the geological requirements set forth in Exhibit "A-2" to the
Operating Agreement, which is attached hereto and made a part hereof.


11.           All operations on the leased lands within the AMI shall be
governed by a mutually acceptable Operating Agreement with, among other
attachments, a COPAS Accounting Procedure. The said Operating Agreement and
Accounting Procedure is attached hereto as Exhibit "C". For the purpose of
determining Operator's reimbursable costs and expenses for any well in which
Operator retains a working interest, the said COPAS Accounting Procedure, as
herein modified, shall control. In the event of a conflict between the
provisions of the Operating Agreement and/or the Accounting Procedure and this
Agreement, the terms of the latter shall control.
 
12.           If any well is completed as a producer of oil and/or gas in paying
quantities, Operator shall furnish to Participant(s), within ninety (90) days
after the date of completion, an itemized statement of the cost of drilling,
testing, completing and equipping the well, together with an inventory of the
material and equipment therein, thereon and used in connection therewith and
Operator shall thereafter furnish Participants with a monthly itemized statement
of the cost of operations and the quantities and qualities of oil, gas or other
minerals which are produced from said well, together with the amount of proceeds
from the sale of such production in the preceding month; such reports, together
with a complete well record shall be furnished to Participants.


 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
 
13.           If a lease described herein covers less that a full oil and gas
leasehold estate in any lands described herein under such lease, or if
Operator's interest in such lease covering any lands described herein under such
lease is less than the full oil and gas leasehold estate (excluding and
disregarding any applicable royalty, overriding royalty, production payment or
other burden to which leasehold estate is subject), then the overriding royalty
reserved out of the production from the lands in which Operator's interest in
the oil and gas lease bears to the full oil and gas leasehold estate in such
land, and the interest in the well in which Operator may acquire a working
interest shall be in the proportion that the oil and gas leasehold estate in
such lease covering the lands described herein bears to the full oil and gas
leasehold estate in said lands.


14.           Each extension of any of the said leases, in whole or in part,
shall maintain and continue in effect the rights and interests reserved by
Operator in said leases so extended and in said lands covered thereby. Should a
renewal or new lease or leases covering the said lands, or a part of or interest
in the said lands, or a part of or interest in such a lease, be acquired by
Operator, or by a third party wholly or partly for Operator or Operator's
benefit, within three (3) years from the date of the expiration of the primary
term of said lease, the rights and interests herein reserved by Operator shall
attach and apply to each renewal or new lease, the lands described therein and
estate created thereby with the same result and effect as such reserved rights
and interests attach and apply to the said lease, the said lands or in the
estates created by the said lease. Should Participant, acting as Agent for the
Operator, acquire any additional acreage within the AMI in addition to the [*]
described above, Participant shall assign said leases to


Operator. Operator shall reimburse Participant(s) for all of its approved
expenses related to the acquisition. Operator shall maintain rights and interest
in the additional acreage the same as in all other acreage subject to this
Agreement.
 
15.           The provisions of this paragraph 15 shall be applicable to all
operations conducted by Operator in which Participant, as to the interest in the
said lease covered by this Agreement, is participating in an operation with a
working interest.
 
(a)           Operator shall drill all wells necessary to protect the said lands
from drainage through offset wells to said lease(s).


(b)           If Operator should elect to abandon any well either drilled on the
said lands or on said unit of production, or if any well either on the said
lands or on said unit of production ceases to produce in paying quantities and
if actual drilling operations for a replacement well or reworking operations are
not commenced within thirty (30) days thereafter, Operator shall immediately
inform Participant in writing of such fact and Participant shall have the
option, to be exercised within fifteen (15) days, to reacquire free of cost the
rights assigned to Operator hereunder free and clear of liens and encumbrances
insofar as said rights cover and embrace the lands attributable to any such
well, if Participant elects to reacquire any of said lease(s) (or any part or
interest as herein provided), Participant shall also have the option to acquire
any well, together with the material in and around such well then on said lands
and necessary in the operation of such well at a price equal to the reasonable
salvage value of said materials. If Participant elects to take over a well, it
does so with the understanding that it accepts all obligations in connection
with said well, including but not limited to all abandonment costs. Further,
Participant(s) must present to Operator, at the time of notification of intent
to take over a well, proof of a "DOGGR Bond".
 
 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

(c)           In the event Operator desires to surrender any of the said
lease(s) as to all or any part of said lands covered thereby or to allow any of
said lease(s) to terminate or expire, Operator shall notify Participant at least
sixty (60) days in advance of the anniversary date specified in such lease (or
the date to be surrendered, if other than the anniversary date) and Participant
shall have fifteen (15) days after receipt of such notice of its election to
take a reassignment of said lease as to the portion thereof to be relinquished
or to be allowed either to expire or terminate. Should Participant elect to
receive a reassignment, it shall be delivered by Operator not less than fifteen
(15) days prior to the anniversary date of any such lease (or proposed date of
surrender). Any reassignment under terms hereof shall be free of cost to
Participant.
 
(d)           As to each well that Operator drills on the leased lands, or lands
within the AMI, Operator shall notify Participant in writing of the following
items:
 
 
(1)           The exact legal description of the location.
(2)           The date actual drilling is commenced.
(3)           The total depth drilled.
(4)           The date of completion.
(5)           Whether completed as a producer of oil and/or gas or as a dry
hole.
(6)           The date any production commences.
(7)           The date any well is shut -in.
(8)           The date and amount of payment of any shut-in royalty.
 
Such written notice shall be given to Participant within five (5) days after the
occurrence of each of said items.


 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
 
(e)           Should Operator commence any well which will be drilling over the
end of the primary term of any of the said lease(s), Operator shall give
Participant written notice of such drilling at least ten (10) days prior to the
end of such primary term.
 
16.           Any notices given or required to be given hereunder shall be
accomplished as set forth below. Operator's address and telephone number are:
 
ARCHER EXPLORATION, INC.
1701 Westwind Drive, Suite 125
Bakersfield, CA 93301
(661) 631-1700
 
Participant's address and telephone number are:
 
AMERICAN PETRO-HUNTER, INC.
1694 Falmouth Road, Suite 123
Centerville, MA 02632
(480) 626-5331
 
Each Participant shall promptly advise Operator, in writing, of its current
address and telephone number to be used in connection with the giving of any
notices hereunder.


The time for such receiving party to give any notice in response thereto shall
begin to run on the day following the date the originating notice is received,
and responsive notice shall be deemed given when deposited in the United States
mail or private express courier, properly addressed and with postage or charges
prepaid. Any notice or response sent by Fax with hard copy via U. S. Mail shall
be deemed delivered on the date of fax transmission.


17.           Operator, prior to commencing operations for any well on the
leased lands shall, conduct title work and make reasonable effort to cure any
title defects found. Operator shall keep Participant advised of these efforts.
Operator shall promptly furnish Participant(s) with copies of all title reports,
abstracts and attorney's title opinions obtained by it relating to said
lease(s). Operator and Participant shall make available to each other, any title
information it may have pertaining to said lease(s). Neither party shall be
liable for the accuracy of any title information furnished pursuant to the
foregoing. Participant does not warrant title, either expressed or implied, to
the said lease(s).
 
18.           Participant may not assign its interest or rights under this
Agreement without the prior written consent of Operator. Any change in the name
of holder of the Participant(s)' interest, change in ownership, including but
not limited to a change from private to public ownership of the Participant or
any other change in the status or nature of the ownership interest, shall be
considered to be an assignment, or attempt to assign, under this Section 18.


 
 

--------------------------------------------------------------------------------

 
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
 
19.           No party hereto shall directly or indirectly make or authorize
press or public information releases announcing or concerning the Unit Area and
operations hereunder, the execution of or continuation or termination of this
agreement or the results of any operation conducted hereunder without approval
of all parties hereto
 
20.           Time shall be the essence of this Agreement in all of its parts.
This Agreement may be executed in any number of counterparts, each of which
shall be considered as an original for all purposes. The terms, covenants and
conditions hereof shall run in favor of and are binding upon the parties hereto,
their successors and assigns, and shall run in favor of and are binding upon the
parties hereto, their successors and assigns, and shall run with the said leases
and lands.
 
The $200,000.00 consideration shall be paid to Operator upon Participant's
execution of this Agreement.
 
IN WITNESS WHEREOF, Operator and Participant have hereunder caused their names
to be subscribed the day and year first above written.
 
ARCHER EXPLORATION, INC.
AMERICAN PETRO-IILTNTER, INC.
 
 
/s/ John W. Howe, President
/s/ John Lennon, President

 
 
 

--------------------------------------------------------------------------------

 
 